DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on April 13, 2021. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-094756, filed on May 29, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“display screen 80” in FIG. 8 (based on paragraph 46).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control unit that sends and receives…” in claims 1 and 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the limitation “a vehicle” at line 2 is unclear. Specifically, it is unclear to the Examiner if this is the same “vehicle” previously recited in claim 1 or different.
As to claim 14, the limitation “a vehicle” at line 1 is unclear. Specifically, it is unclear to the Examiner if this is the same “vehicle” previously recited in claim 8 or different.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 8, and 15 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 8, and 15 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 8, and 15) recite the limitation of ‘…wherein the control unit sends a captured image of surroundings of a vehicle or an inside of a vehicle cabin when a traveling mode of the vehicle is different from a past traveling mode…’. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. The claim is the equivalent of a person making a determination that the traveling mode of the vehicle has changed. For example, determining/observing whether the traveling mode of the vehicle is different from the past traveling mode is the equivalent of a person recognizing that a vehicle has stopped or there is a sudden acceleration/braking/steering.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining/observing whether the traveling mode of the vehicle is different from the past traveling mode in his/her mind or by a human using a pen and paper. The mere nominal recitation of a server device (claims 1, 8, and 15), a communication unit (claims 1 and 8), a control unit (claims 1 and 8), a control device (claim 8), or a vehicle (claim 15) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 8, and 15 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of sending and receiving information to and from another device, sending the captured image to a terminal device, outputting the captured image, a server device (claims 1, 8, and 15), a communication unit (claims 1 and 8), a control unit (claims 1 and 8), a control device (claim 8), and a vehicle (claim 15). The receiving step is recited at a high level of generality (i.e. as a general means of receiving data) and amount to no more than data gathering, which is a form of extra solution activity. The sending and outputting steps are recited at a high level of generality (i.e. as a general means of transmitting data) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The server device in claims 1, 8, and 15, communication unit in claims 1 and 8, control unit in claims 1 and 8, control device in claim 8, and vehicle in claim 15 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The server device, communication unit, control unit, control device, and vehicle are recited at a high level of generality and merely automate the determining/observing step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 8, and 15 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 8, and 15 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-7 depend from claim 1, claims 9-14 depend from claim 8, and claims 16-20 depend from claim 15. 
Dependent claims 2-7, 9-14, and 16-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of sending position information indicating a position of the vehicle when the traveling mode of the vehicle is different from the past traveling mode to the terminal device is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 8, and 15 above. As a further example, in claim 6, sending the environmental information to the terminal device is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 8, and 15 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann, US 9524269 B1, hereinafter referred to as Brinkmann, in view of SHIBASAKI, WO2007135865 A1, hereinafter referred to as SHIBASAKI, respectively.
As to claim 1, Brinkmann teaches a server device, comprising:
a communication unit (see at least FIG. 1); and
a control unit that sends and receives information to and from another device via the communication unit (see at least FIGS. 1-1 and Col. 3, line 20 – Col. 4, line 10).
Brinkmann teaches the vehicle 210 also may include one or more cameras and proximity sensors 214 capable of recording additional conditions inside or outside of the vehicle 210. The driving analysis server 220 may retrieve additional image data, video data, and/or object proximity data associated with the driving event(s) identified for the vehicle 210 in step 302 (see at least Col. 5, lines 35-45. See also at least Col. 9, line 55 – Col. 10, line 57), however, Brinkmann does not explicitly teach wherein the control unit sends a captured image of surroundings of a vehicle or an inside of a vehicle cabin when a traveling mode of the vehicle is different from a past traveling mode to a terminal device such that the terminal device outputs the captured image.
However, such matter is taught by SHIBASAKI (see at least paragraphs 22-25 regarding when it is determined by the determination unit 104 that the occupant has performed a predetermined behavior, the control unit 105 controls the imaging unit 101 to capture the image of the occupant. The communication unit 107 transmits the image of the passenger photographed by the photographing unit 101 to the terminal of the monitor. Specifically, for example, when a passenger in the rear seat performs a predetermined behavior with a taxi, a bus, or the like, the image of the passenger in the rear seat is transmitted to the terminal of the business office through the server. Then, a warning is received via the terminal power server of the establishment).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIBASAKI which teaches wherein the control unit sends a captured image of surroundings of a vehicle or an inside of a vehicle cabin when a traveling mode of the vehicle is different from a past traveling mode to a terminal device such that the terminal device outputs the captured image with the system of Brinkmann as both systems are directed to a system and method for detecting the behavior of the passengers and drivers, and one of ordinary skill in the art would have recognized the established utility of having wherein the control unit sends a captured image of surroundings of a vehicle or an inside of a vehicle cabin when a traveling mode of the vehicle is different from a past traveling mode to a terminal device such that the terminal device outputs the captured image and would have predictably applied it to improve the system of Brinkmann.
As to claim 2, Brinkmann teaches if the driving event identified in step 302 is an occurrence of sudden braking or swerving by the vehicle 210, or an impact to the vehicle 210, then in step 303 the driving analysis server 220 may retrieve image, video, and object proximity data for the time and location of the event in order to determine if there was an external cause for the swerving, braking, or vehicle impact (see at least Col. 8, line 61 – Col. 10, line 42), however, Brinkmann does not explicitly teach wherein the control unit sends position information indicating a position of the vehicle when the traveling mode of the vehicle is different from the past traveling mode to the terminal device.
However, such matter is taught by SHIBASAKI (see at least paragraphs 22-25 regarding when it is determined by the determination unit 104 that the occupant has performed a predetermined behavior, the control unit 105 controls the imaging unit 101 to capture the image of the occupant. The communication unit 107 transmits the image of the passenger photographed by the photographing unit 101 to the terminal of the monitor. Specifically, for example, when a passenger in the rear seat performs a predetermined behavior with a taxi, a bus, or the like, the image of the passenger in the rear seat is transmitted to the terminal of the business office through the server. Then, a warning is received via the terminal power server of the establishment).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIBASAKI which teaches wherein the control unit sends position information indicating a position of the vehicle when the traveling mode of the vehicle is different from the past traveling mode to the terminal device with the system of Brinkmann as both systems are directed to a system and method for detecting the behavior of the passengers and drivers, and one of ordinary skill in the art would have recognized the established utility of having wherein the control unit sends a captured image of surroundings of a vehicle or an inside of a vehicle cabin when a traveling mode of the vehicle is different from a past traveling mode to a terminal device such that the terminal device outputs the captured image and would have predictably applied it to improve the system of Brinkmann.
As to claim 3, Brinkmann teaches wherein the traveling mode includes a motion state of the vehicle (see at least Col. 6, line 54 – Col. 7, line 19 regarding specific driving behaviors (e.g., driving speed, acceleration and braking rates, swerving, tailgating, use of seat belts, turn signals or other vehicle controls, etc.). See also at least Col. 8, line 61 – Col. 9, line 15 regarding a driving analysis server 220 may receive vehicle operation data (or driving data) for a vehicle 210, Brinkmann).
As to claim 4, Brinkmann teaches wherein the traveling mode includes a route of the vehicle (see at least Col. 8, line 61 – Col. 10, line 10 regarding the driving analysis server 220 may identify other moving violations using similar techniques. For example, the driving analysis server 220 may identify a failure to use proper turn signals by analyzing the turn signal usage of the vehicle 210, as compared to the location/driving route of the vehicle, Brinkmann).
As to claim 5, Brinkmann teaches wherein whether the traveling mode of the vehicle is different from the past traveling mode is determined in consideration of environmental information indicating an environmental attribute of a point corresponding to the position of the vehicle (see at lease Col. 8, line 31 – Col. 10, line 57 regarding for a vehicle 210 speeding or committing a moving violation, image data, video data, and/or object proximity data may show that there was an external cause for the driving event (e.g., obscured traffic signs, road obstructions, malfunctioning traffic lights, etc.), or may show that a minor speeding offense or moving violation should not be considered high-risk or unsafe driving (e.g., based on road conditions, weather, visibility, etc.), Brinkmann).
As to claim 6, Brinkmann teaches traffic data storage systems 231 also may store image and video data recorded by traffic cameras various specific locations and times. One or more weather data storage systems 232, such as weather databases, may store weather data (e.g., rain, snow, sleet, hail, temperature, wind, road conditions, visibility, etc.) at different locations and different times (see at least Col. 7, line 56 – Col. 8, line 21), however, Brinkmann does not explicitly teach wherein the control unit sends the environmental information to the terminal device.
However, such matter is taught by SHIBASAKI (see at least paragraphs 22-25 regarding when it is determined by the determination unit 104 that the occupant has performed a predetermined behavior, the control unit 105 controls the imaging unit 101 to capture the image of the occupant. The communication unit 107 transmits the image of the passenger photographed by the photographing unit 101 to the terminal of the monitor. Specifically, for example, when a passenger in the rear seat performs a predetermined behavior with a taxi, a bus, or the like, the image of the passenger in the rear seat is transmitted to the terminal of the business office through the server. Then, a warning is received via the terminal power server of the establishment).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIBASAKI which teaches wherein the control unit sends the environmental information to the terminal device with the system of Brinkmann as both systems are directed to a system and method for detecting the behavior of the passengers and drivers, and one of ordinary skill in the art would have recognized the established utility of sending the environmental information to the terminal device and would have predictably applied it to improve the system of Brinkmann.
As to claim 7, Brinkmann teaches an information processing system comprising the server device according to claim 1 and a vehicle (see at least FIG. 2 and Col. 1, lines 30-43. See also at least Col. 3, line 52 – Col. 4, line 31, Brinkmann).
As to claim 8, Examiner notes claim 8 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 14, Brinkmann teaches a vehicle comprising the control device according to claim 8 (see at least FIG. 2, Brinkmann).
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 6 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHOI et al. (US 2012/0147186 A1) regarding a system for recording and keeping track of what happens on a road by taking photographs, and for acquiring road conditions from the recorded tracks.
Yasuda et al. (US 2019/0278278 A1) regarding a system for performing a predetermined operation with respect to a cause of obstruction to traffic of a traffic participant due to a predetermined contact of the subject vehicle in a case that the recognition unit recognizes that the predetermined contact of the subject vehicle has occurred.
MISAWA et al. (US 2021/0004612 A1) regarding a system for collecting vehicle behavior data which represents behavior of a vehicle and with which time and position are associated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666